DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Claims 1-12 are to be examined as per the response of 11/24/2020. 

Information Disclosure Statement
3.          The information disclosure statements (IDS) were submitted on the following: 08/30/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being un-patentable over Cheng et al., US 2014/0001561 A1. 

Claim 1. Cheng et al., fig. 6, [0037+], discloses a structure comprising: 
-a first active device (e.g. item 124/126, fig. 6, [0037]) on a substrate (e.g. item 102, fig. 14); 
-a source and drain diffusion region (e.g. item 112, fig. 6) adjacent to the first active device and having a width "D", as seen in the configuration of fig. 6 shows that item 112 has a width “D”.
-and a first contact in electrical contact (such as item 602, fig. 6) with the source and drain diffusion region (112) and which is spaced away from the first active device by a distance "x", as seen in the configuration of fig. 6 shows that a distance “x” exists between item 602 and item 124.
Cheng appears to not specifically specify “wherein x ≠ D/2 or 0”. 
It would have been prima facie obvious to have practiced well-known techniques from Cheng to fabricate semiconductor device structure in which a distance “x” exists between item 602 and item 124, “wherein x ≠ D/2 or 0”, to optimize the space between to improve device performance (i.e. improving the speed of the  device). 

Claim 2. Cheng et al., fig. 6, discloses the structure of claim 1, wherein the first active device is a PFET device (such as item 126, fig. 6, [0036]). 
Cheng appears to not specifically specify “the distance "x" is less than D/2”. 


Regarding claim 3 (that depends on claim 2), Cheng appears to not specifically specify “wherein the distance "x" is greater than a minimum design rule distance defined for the PFET device”. It would have been prima facie obvious to have practiced well-known techniques from Cheng to fabricate semiconductor device structure in which a distance “x” would be greater than a minimum design rule distance defined for the PFET device, for the benefits of improving manufacturability by minimizing variation in recess depth D1 (shown in FIG. 4A) due to self-limiting nature of the recess formation step.

Claim 4. The structure of claim 2, further comprising a dummy gate structure positioned away from the PFET device, wherein the first contact is placed closer to the PFET device than the dummy gate structure. This limitation would read through [0023] wherein is disclosed the method continues with formation of a dummy gate (or sacrificial gate) structure(s) by sequentially depositing and patterning a dummy oxide layer 116 and a dummy electrode layer 120 on the ETSOI layer 106.


Claim 5. The structure of claim 1, further comprising at least a second active device and at least a second contact, wherein the first active device and the second active device are PFET devices of a multi-fingered device. This limitation would read through the structure of fig. 6, 7, [0026] wherein is disclosed the pair of RSD regions 112 in the NFET region 124 and the pair of RSD regions 114 in the PFET region 126 may be doped with an appropriate dopant. For the RSD regions 112 in the NFET region 124, an n-type 

Claim 6. The structure of claim 5, wherein the second contact is placed closer to the second active device than the first active device and the first contact is placed closer to the first active device than the second active device, both of which are off centered from a midpoint between the first active device and the second active device. This limitation would read through the structure of fig. 6, 7, [0036] wherein is disclosed …… Contact metal 602 may provide a contact between NFET device 124, PFET device 126 and external circuitry, other semiconductor devices, etc. (not shown).

Claim 7. Cheng et al., fig. 6, discloses the structure of claim 1, wherein the first active device is a NFET device (such as item 124) with a distance "x". 
Cheng appears to not specifically specify “the distance "x" is greater than D/2”. 
It would have been prima facie obvious to have practiced well-known techniques from Cheng to fabricate semiconductor device structure in which a distance “x” exists between item 602 and item 124, “the distance "x" is greater than D/2”, to optimize the space between to improve device performance (i.e. improve device speed).

Claim 8. The structure of claim 1, further comprising a dummy gate structure, wherein the first active device is a single finger NFET device, and the first contact is placed closer to the dummy gate structure than to the first active device. This limitation would read through the structure of fig. 6, 7, [0036] wherein is disclosed …… Contact metal 602 may provide a contact between NFET device 124, PFET device 126 and external circuitry, other semiconductor devices, etc. (not shown). 



Claim 10. The structure of claim 1, further comprising at least a second active device and at least a second contact, wherein the first active device and the second active device are type of devices, and the first contact is placed centrally between the active devices and the second contact is maximally spaced away from the first active device. This limitation would read through the structure of fig. 6, 7, [0046] wherein is disclosed …… the NFET device 124 and the PFET device 126 may also include the source/drain extensions 1308 formed adjacent the gate 206 and optionally aligned to the spacer 118. In general, the source/drain extensions 1308 may be formed to a shallow depth with a low concentration of impurities relative to a source/drain regions 1312 and 1314. 

Claim 11. The structure of claim 1, further comprising at least a second active device and at least a second contact, wherein: the first active device and the second active device are NFET devices of a multi- fingered device, and the first contact and the second contact are placed centrally between the NFET devices such that both the first contact and the second contact are maximally spaced away from the first active device and the second active device, respectively. This limitation would read through the structure of fig. 6, 7, [0046] wherein is disclosed …… the NFET device 124 and the PFET device 126 may also include the source/drain extensions 1308 formed adjacent the gate 206 and optionally aligned to the spacer 118. In general, the source/drain extensions 1308 may be formed to a shallow depth with a low concentration of impurities relative to a source/drain regions 1312 and 1314. 

Claim 12. The structure of claim 1, further comprising at least a second active device and at least a second contact, wherein the first active device is a PFET device, the second active device is a NFET device, and the first contact and the second contact have unmatched spacing from the first active device and the second active device. This limitation would read through the structure of fig. 6, 7, [0046] wherein is disclosed …… For example, in the NFET region 124 the halo regions 1308 can be formed with p-type impurities. The halo dopant material may be implanted at an angle so that the dopant material can be implanted underneath the gate 206 and the spacer 118. In general, the angle of the implantation is typically substantially less than ninety degrees relative to the top surface of the bulk substrate 1301, for example, between about 15 to about 75 degrees relative to the top surface of the bulk substrate 1301.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899